Citation Nr: 1327184	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-40 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.  

2.  Entitlement to service connection for lumbosacral spondylosis, (claimed as low back disorder) to include as secondary to service-connected bilateral metatarsalgia and right and left foot hallux valgus.  

3.  Entitlement to an evaluation in excess of 10 percent for right foot hallux valgus, postoperative with degenerative changes.  

4.  Entitlement to an evaluation in excess of 10 percent for left foot hallux valgus, postoperative with degenerative changes.  

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral foot metatarsalgia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. G. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cheyenne, Wyoming.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing is of record.  

As it relates to the claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), the Board notes that the RO denied entitlement to a TDIU in an August 2010 rating determination.  The Veteran was notified of this decision later that month and did not appeal the denial within the one year time period nor was any evidence received that would have allowed the claim to remain open.  At the time of his October 2011 videoconference hearing, the Veteran again raised the issue of a TDIU related to his service-connected disabilities.  While the Veteran and his representative indicated that they would be pursuing the TDIU claim along with a claim for service connection for depression and would file the necessary paperwork, this was not done.  However, the issue of a TDIU was still raised at the hearing and has not been newly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the claims of service connection for low back and hearing loss disorders, the Board notes that in addition to relating theses disorders directly to his period of service, the Veteran has also raised the issues of service connection on a secondary basis to his service-connected disabilities.  

As to the low back, the Veteran has indicated and testified that he has been told by several physicians that his low back disorder was caused and/or aggravated by his service-connected foot disorders.  

As to his claim of service connection for hearing loss, the Veteran has claimed that his hearing loss is caused or aggravated by his service-connected tinnitus.  In this regard, the Board notes that the Veteran has indicated that his hearing loss arose out of his having to move the sound protection that had been provided off of his ear as a result of the buzzing from his tinnitus, which became heightened when he placed on his ear protection.  The Veteran has indicated that the tinnitus noise became unbearable when the ear protection was placed on his head and he had to move a certain portion of the protection from his ear due to the tinnitus noise, which subsequently caused and/or contributed to his hearing loss as a result of being unable to properly use the ear protection.  

The Veteran has not been afforded a VA examination to determine the etiology of any current low back disorder and its relationship, if any, to his period of service or his service-connected foot disorders.  As to the Veteran's claim for hearing loss, the Board notes that while the Veteran was afforded a VA examination with regard to his hearing loss, which the Board observes resulted in the subsequent granting of service connection for tinnitus, the examiner did not address the Veteran's claim of secondary service connection for hearing loss.  As to the issue of service connection for hearing loss on a direct or presumptive basis, the examiner did not address the Veteran's contentions of hearing loss since service nor did the examiner address what impact, if any, his exposure to noise in service, which is conceded based upon the grant of service connection for tinnitus, had on his current hearing loss.  

The Board notes that under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As it relates to the claims for increased evaluations for right and left hallux valgus and bilateral metatarsalgia, the Board notes that at the time of his October 2011 hearing, the Veteran testified that the symptomatology associated with each foot disorder had worsened in severity since the time of the prior examination.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination to determine the current severity of the Veteran's right and left hallux valgus and bilateral metatarsalgia is warranted.  38 U.S.C.A. § 5103A(d) (West 2002).

At his October 2011 hearing, the Veteran also reported that he continued to receive treatment for his hallux valgus and metatarsal disorders.  He also testified that he was scheduled for a VA audiology examination in November 2011.  While the record was left open for 60 days to obtain this information and associate it with the claims folder, there have been no records associated with the claims folder or Virtual VA since the hearing.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id., at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for low back, hearing loss, bilateral hallux valgus and/or bilateral metatarsalgia problems since April 2009.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him which have not been previously associated with the claims folder/record.  

2.  Obtain and associate with the record copies of all treatment records of the Veteran from April 2009 to the present from the Cheyenne VAMC. 


3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records must be made available for review and such review must be noted by the examiner in the report.  If any low back disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the low back disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service.  If not, is it at least as likely as not (50 percent probability or more) that any low back disorder is caused or aggravated by (permanently worsened) by the Veteran's service-connected right and left foot hallux valgus or bilateral foot metatarsalgia.  Complete detailed rationale must be provided for any opinion that is rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records must be made available for review and such review must be noted by the examiner in the report.  If bilateral hearing loss is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hearing loss, if found, had its onset in service or is otherwise related to the Veteran's period of service.  If not, is it at least as likely as not (50 percent probability or more) that any bilateral hearing loss is caused or aggravated by (permanently worsened) by the Veteran's service-connected tinnitus.  When rendering the above opinions, the examiner is to address the noise exposure sustained by the Veteran in service and the Veteran's reports of continuous symptoms since service.  The examiner, as it relates to the claim of secondary service connection, should comment on the impact the Veteran's service-connected tinnitus symptoms had upon his ability to wear ear protection as part of his civilian employment.  Complete detailed rationale must be provided for any opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left hallux valgus and bilateral metatarsalgia.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this remand, and all other pertinent records should be forwarded to the examiner for review and examiner should note such review in his/her report.  The examiner(s) should report the range of motion of the feet in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also render an opinion as to the whether the condition is akin to that of amputation of all toes or the great toe.  The examiner should comment as to the severity of the Veteran's service-connected foot disorders, to include whether the impairment is mild, moderate, moderately severe, or severe.  The examiner should comment as to whether the service-connected foot disabilities result in limitation of motion that is akin to loss of use of the foot.  Complete detailed rationale is required for each opinion that is rendered.  

6.  After completion of the above and any other development resulting from this remand the AMC/RO may deem appropriate, re-adjudicate the remaining issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


